Citation Nr: 1643909	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  12-26 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a respiratory condition, including bronchitis, bronchial asthma, and allergic rhinitis.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left knee condition.

3.  Entitlement to an initial rating in excess of 40 percent for low back disability, to include lumbar strain and mild degenerative discogenic and osteoarthritic changes at L4 and L5.

4.  Entitlement to compensable rating for sinusitis with left maxillary sinus cyst.  

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


Appellant represented by:	Jonathan Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996 and from February 2002 to July 2003 with periods of active and inactive duty training in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February and May 2010 rating decisions, the RO continued to rate the Veteran's sinusitis retention cyst left maxillary sinus as noncompensable.  In March and April 2011 rating decisions, the RO determined that new and material evidence had not been received to reopen the underlying claims for service connection for respiratory and left knee disabilities.  In the March 2011 rating decision, the RO also continued the noncompensable rating for sinusitis retention cyst left maxillary sinus.

In an August 2012 statement of the case (SOC), the RO reopened the claims regarding service connection for left knee and respiratory conditions and addressed the matters on the merits.  As for the characterization of the appeal, it is noted that, regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the previously denied claims for service connection for left knee and respiratory conditions has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383(Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a September 2013 rating decision, the RO granted service connection for lumbar strain and mild degenerative discogenic and osteoarthritic changes at L4/L5, claimed as low back condition, and assigned a 30 percent disability evaluation effective April 13, 2007.  In an October 2014 rating decision, the RO determined that a clear and unmistakable error was found in the evaluation of the lumbar spine disability and a retroactive increased evaluation to 40 percent disabling was established from April 13, 2007.

The issues of entitlement to an initial increased rating for a low back disability and an increased rating for sinusitis, entitlement to a TDIU, and entitlement to service connection for respiratory and left knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for respiratory condition was originally denied in a May 1997 rating decision on the basis that there was no permanent residual or chronic disability shown in the service treatment records or demonstrated following service and the Veteran failed to report to a scheduled VA pulmonary examination.  In a March 1998 rating decision, the RO denied the Veteran's claim finding that there was no evidence of restrictive or respiratory disease on February 1998 VA examination.  The Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

2.  Evidence received since the final March 1998 RO decision includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory condition, including bronchitis, bronchial asthma, and allergic rhinitis, the absence of which was the basis of the previous denial.

3.  The Veteran's claims for service connection for left knee was originally denied in a May 1997 rating decision on the basis that there was no record of treatment in service for a left knee condition.  The Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance. 

4.  Evidence received since the May 1997 RO decision includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's May 1997 and March 1998 decisions that denied the claim of service connection for a respiratory condition are final.  38 U.S.C.A. § 7105 (d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  The evidence received since the final March 1998 decision is new and material and sufficient to reopen the claim of service connection for service connection for a respiratory condition, including bronchitis, bronchial asthma, and allergic rhinitis. 38 U.S.C.A. §§ 5107 (b), 5108 (West 2014); 38 C.F.R. § 3.156 (a).

3.  The RO's May 1997 decision that denied the claim of service connection for a left knee condition is final.  38 U.S.C.A. § 7105 (d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

4.  The evidence received since May 1997 decision is new and material and sufficient to reopen the claim of service connection for service connection for a left knee disability.  38 U.S.C.A. §§ 5107 (b), 5108 (West 2014); 38 C.F.R. § 3.156 (a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence that was not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

I.  Respiratory Condition

The Veteran's claim for service connection for respiratory condition was originally denied in a May 1997 rating decision on the basis that although there was a record of treatment in service for respiratory condition, there was no permanent residual or chronic disability shown in the service treatment records or demonstrated following service.  The RO noted that the Veteran's separation examination was unremarkable and he failed to report to a scheduled VA pulmonary examination in February 1997. 

In a December 1997 statement in support of claim, the Veteran reported that he was willing to report to a VA pulmonary examination and he was afforded a VA examination in February 1998. 
 
In a March 1998 rating decision, the RO denied the Veteran's claim for a respiratory condition on the basis that the there was no evidence of restrictive or respiratory disease on February 1998 VA examination.  The Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.  Thus, the May 1997 and March 1998 decisions became final.  See 38 U.S.C.A. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence associated with the claims file at the time of the March 1998 rating decision, included service treatment records during the Veteran's first period of active duty dated from August 1992 to August 1996.  In October 1992, the Veteran was diagnosed with acute sinusitis.  In August 1992, October 1992, and March 1993, he was treated for an upper respiratory infection.  In June 1993, the Veteran was seen for complaints of sinus congestion, runny nose, sore throat, and productive cough.  In September 1993, he had complaints of fever, dizziness, and sore throat.  In February and October 1994, October 1995, and March and June 1996, he was treated for an upper respiratory infection.  In August 1994, he was treated for sinusitis/pharyngitis and in February 1995, he was diagnosed with sinusitis/bronchitis.  In April 1995, the Veteran was treated for bronchitis.  On a July 1996 separation report of medical assessment, the Veteran reported that he contracted pneumonia and a healthcare provider noted that the Veteran had chronic sinus drainage and his allergies were exacerbated during "ship life".  Service treatment records were negative as to complaints, treatment, or diagnosis of pneumonia.  The Veteran's July 1996 separation examination was completely unremarkable as to any chronic respiratory condition.  On July 1996 report of medical history, the Veteran denied having chronic or frequent colds, hay fever, asthma, shortness of breath, pain or pressure in chest, and chronic cough.  He indicated that he had sinusitis. 

Treatment records from Mayaguez VA Outpatient Clinic included a December 1996 treatment record that noted that the Veteran had a long history of a respiratory and pulmonary condition.  A Medical Certificate dated in December 1996 documented complaints of chest congestion and shortness of breath.  The Veteran was diagnosed with an upper respiratory infection, viral syndrome, with a history of onset a couple of days ago.  

The Veteran was afforded a VA respiratory examination in February 1998.  He reported a history of developing a lower respiratory infection in 1992, for which he was hospitalized for five days and diagnosed with pneumonia.  He had episodes in which he felt breathless with common colds and had bronchitis.  He indicated that he had another episode after he was discharged from the service, but has done well since then.  He had complaints of a chronic cough with no sputum, and shortness of breath.  A February 1998 VA pulmonary function test (PFT) revealed a normal spirometry with a mild restrictive pattern.  The examiner found that there was no evidence of restrictive or respiratory disease.  

Pertinent evidence added to the claims file since the March 1998 decision includes a January 2001 service treatment record that noted that the Veteran inhaled pepper spray during training.  In a February 2002 report of medical examination, a clinical evaluation of the sinuses, nose, and mouth was normal.  On February 2002 report of medical history, it was noted that the Veteran was admitted to the hospital in October 1992 to be treated for pneumonia.  The Veteran denied a past or current history of blood in sputum when coughing, shortness of breath, chronic or frequent colds, sinusitis, hay fever or allergic rhinitis, asthma, or chronic cough.

In a May 2003 post deployment assessment, the Veteran reported exposure to DEET, vehicle or truck exhaust fumes, radar towers/microwaves, and sand dust.

VA treatment records show that the Veteran was seen in October 2005 with complaints of congested nose and sinus with mild coughing and headaches.  

A January 2006 report of medical history indicated that the Veteran had allergies that were not considered disabling.  He indicated that he had bronchitis.  A January 2006 Medical Record Verification Form indicated that he did not have allergies.  

VA treatment records dated in May 2007 included a diagnosis of acute bronchitis and in February 2008, he was diagnosed with allergic rhinitis.  

In a February 2008 statement in support of claim, the Veteran reported that he had allergies due to in-service exposure to malaria medication, chemical products such as pepper spray, and possible asbestos exposure from working in a JP-5 fuel purifying room environment onboard of a Navy ship.  

An April 2009 record from Dr. L.R. Vincenty Pagan included an assessment of acute bronchitis.  

A July 2009 MRI of the brain revealed, inter alia, inflammatory changes in the paranasal sinus.  

On December 2009 VA nose, sinus, larynx, and pharynx examination, the Veteran had complaints of frontal headaches, cough, and nasal pressure since 1990.  He also had complaints of recurrent nasal stuffiness and sneezing episodes.  On examination, he had mild congested nasal turbinates.

On May 2012 VA respiratory examination, the Veteran was diagnosed with bronchial asthma and allergic rhinitis, and the examiner acknowledged that chronic sinusitis and allergic rhinitis had common allergens that could be etiologic factors inducing their symptoms.  

VA treatment records dated in May 2013 revealed that the Veteran was seen in the emergency room for acute sinusitis and bronchitis with evidence of exacerbated bronchial asthma.

The additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has a current diagnosis of a chronic respiratory disease or condition, that his symptoms have continued since service, that his current respiratory disorders have a common etiology as his service-connected sinusitis, and that his sinusitis exacerbates his current respiratory disorders.  Additionally, the Veteran has claimed that he was exposed to malaria medication, chemical products such as pepper spray, and possible asbestos exposure from working in a JP-5 fuel purifying room environment onboard of a Navy ship.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim for service connection for a respiratory condition, including bronchitis, bronchial asthma, and allergic rhinitis is reopened.

II.  Left Knee Disability

The Veteran's claims for service connection for a left knee condition was originally denied in a May 1997 rating decision on the basis that there was no record of treatment in service for a left knee condition.  The Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance. 

Evidence associated with the Veteran's claims file at the time of his May 1997 rating decision, included service treatment records during the Veteran's first period of active duty dated from August 1992 to August 1996.  A July 1993 service treatment record revealed left knee pain after running into a fence.  On physical examination, there was no instability and the Veteran was diagnosed with soft tissue trauma.  A July 1996 separation examination was negative for any complaints, treatment, or diagnosis relating to any left knee injury, disease, or disorder.  

Evidence associated with the claims file since the May 1997 denial includes evidence from Bella Vista Hospital and US Department of Labor that showed treatment for the Veteran's left knee condition.

In July 2010 correspondence, Dr. N. Baez Rios indicated that the Veteran's left knee was aggravated. 

A July 2010 MRI report revealed joint effusion and tear in the posteromedial meniscus.  

On May 2012 VA examination, the Veteran was diagnosed with left knee meniscus tear status post arthroscopy 2009 and clinical knee tear of the meniscus.  The examiner noted the Veteran's history of left knee pain beginning in 1993 while running on a fire drill on a ship were he sustained trauma on a few occasions on his left knee.  The Veteran claimed that he went to sick call and was given motrin.  He described experiencing locking of the left knee and difficulty with walking.  The Veteran indicated that at the time, he was allegedly given a left knee brace and a profile.  

The additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran was treated in service for left knee pain and that his symptoms have continued since service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim for service connection for a left knee condition is reopened.


ORDER

As new and material evidence has been received, the claim for service connection for a respiratory condition, including bronchitis, bronchial asthma, and allergic rhinitis is reopened.

As new and material evidence has been received, the claim for service connection for a left knee condition is reopened.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because VA undertook to provide a medical opinion for the claim currently on appeal, the Board must ensure that the opinion is adequate in order to render a fully informed decision.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that the May 2012 VA examiner's opinion regarding service connection for a respiratory disorder is inadequate.  The examiner reported that the medical evidence was positive for diagnosis of bronchial asthma and there was a history of the Veteran being exposed to jet fuel from 1992 to 1996; however, the longitudinal medical evidence did not support that Veteran had asthma symptoms until many years after the exposure, which made a direct causal relation very unlikely.  The examiner noted that the available evidence submitted showed one episode of pneumonia in 1992, multiple upper respiratory infections and bronchitis during 1992 to 1996, and other bronchitis episodes in 2007 and 2009.  The examiner found that all these illnesses were acute episodes and the data did not support a finding that the Veteran developed chronicity.  Also, the examiner noted that the available evidence was silent for asthma during active service, therefore, after a review of available evidence, the examiner opined that the Veteran's claimed respiratory condition, diagnosed today as bronchial asthma, was not caused by or incurred in active service.  The examiner also noted that a February 2011 sinus examination showed a diagnosis of allergic rhinitis; however, the examiner did not provide an opinion as to whether or not the Veteran's allergic rhinitis was caused by or incurred in service.  On review of the service treatment records, on a July 1996 report of medical assessment, a healthcare provider noted that the Veteran had chronic sinus drainage and his allergies were exacerbated during "ship life".
Additionally, the examiner did not provide an opinion regarding whether or not a current respiratory condition, including bronchial asthma and allergic rhinitis, was as likely as not related to in-service exposure to malaria medication, chemical products such as pepper spray, and possible asbestos exposure from working in a JP-5 fuel purifying room environment onboard of a Navy ship.

Furthermore, although the VA examiner found that in regards to chronic sinusitis and allergic rhinitis the medical literature did not support a finding that one condition caused the other, the examiner did not provide an opinion as to whether or not the Veteran's service-connected sinusitis caused his allergic rhinitis or whether or not the sinusitis aggravated his current respiratory condition, including bronchial asthma and allergic rhinitis.  VA treatment records revealed that the Veteran was seen in the emergency room in May 2013 for acute sinusitis and bronchitis with evidence of exacerbated bronchial asthma.  

On remand, the AOJ should arrange to obtain an addendum opinion from the physician who evaluated the Veteran in May 2012, or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

Regarding the Veteran's left knee condition, in May 2012 a VA examiner opined that the Veteran's current left knee disability was less likely as not related to complaints and treatment in active service.  The examiner reasoned that the Veteran's July 1996 separation examination, for his first period of service was silent towards a left knee condition.  The examiner found that there was no evidence for treatment due to a left knee condition up to several years after the Veteran's service, which indicated that the in-service left knee condition was acute and transitory and resolved with military treatment given in July 1993.  However, incomplete private treatment records from Dr. N. Baez Rios reflect that the Veteran underwent a left knee arthroscopy in 2009; however, not only are the majority of these records still in Spanish, treatment records leading up to a left knee arthroscopy appear to be missing.  There for the May 2012 VA examiner's opinion is inadequate as it is based on an incomplete factual background.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

On review of both the August 2011 and September 2016 VA examinations, the examiners did not fully address the criteria under which the lumbar spine disability is rated.  Specifically, although the August 2011 and September 2016 examiners reported the Veteran's ranges of motion and indicated that there was pain on motion, the examiners did not fully address any range of motion loss specifically due to pain and/or at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  Additionally, the August 2011 VA examination report indicated that there was no history of numbness, paresthesias, or spasm and the September 2016 VA examiner reported that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  However, on review of the record, service treatment records showed complaints of lower back pain radiating into the right hip in July 2008, in which he was assigned light duty for 14 days.  In August 2009 correspondence, Dr. D. Ramirez Lugo stated that the Veteran suffered from major pain, tingling, numbness and weakness in both legs.  The Veteran experienced increased fatigability and discomfort and at times the back condition was incapacitating.  A January 2010 treatment record from Dr. H. Vargas Soto and the Vargas Spine Institute showed muscle spasms on examination.  Also, VA treatment records, including in August 2011, documented complaints of pain radiating down to the knee.

Additionally, on September 2016 VA back (thoracolumbar spine) conditions, the examiner noted the Veteran's reports of flare ups described as severe low back pain.  The examiner reported that pain at the lumbar spine could significantly limit functional ability during flare ups or when the joint was used over a period of time; however, additional limitation due to pain in terms of degrees of additional range of motion was not possible.  The Board notes that there is little information in the record regarding how often the Veteran experiences flare-ups regarding his back disability, therefore, in the new VA examination, the examiner should comment regarding the frequency and severity of flare-ups.  

Regarding sinusitis, on February 2011 VA examination for the nose, sinus, larynx, and pharynx examination, the examiner indicated that the Veteran did not have any incapacitating episodes per year necessitating prolonged antibiotic treatment or any non-incapacitating episodes.  Subsequently, on his March 2011 notice of disagreement, the Veteran indicated that he suffered from three to six non-incapacitating episodes per year due to sinusitis characterized by headaches pain and purulent discharge or crusting.  VA treatment records reflect that the Veteran was seen in the emergency room in May 2013 for acute sinusitis and in December 2014 for acute sinusitis requiring the use of antibiotics.  The Court has held that a Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because the last VA examination was conducted more than five years ago, also the Veteran has suggested that the disability worsened, and VA treatment records document increased symptomatology since the February 2011 examination, on remand, the Veteran should be provided with another VA examination which addresses the current severity of his sinusitis with left maxillary cyst.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinion in this case, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico dated through May 2015; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the San Juan VAMC and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since May 2015, following the procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, including, but not limited to, current records regarding treatment for sinusitis and his low back disability, complete treatment records from Dr. N. Baez Rios leading up to the Veteran's left knee arthroscopy in 2009, as well as any treatment records regarding the Veteran's respiratory and left knee disabilities since his discharge from active service in August 1996 and July 2003 to the present. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal, to include providing notice on how to establish entitlement to service connection for a respiratory condition, including bronchitis, bronchial asthma, and allergic rhinitis on a secondary basis, pursuant to 38 C.F.R. § 3.310.

Given the Veteran's assertions with regard to in service asbestos exposure, the AOJ should also complete the development with respect to such claims set forth in the Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 8-8, Asbestos-Related Diseases (May 11, 1988); VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005 ) and Part IV.ii.1.H.29.a (Sept. 29, 2006).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total evaluation based on unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, in August 2009 correspondence, Dr. D. Ramirez Lugo indicated that the Veteran was unemployable due to his service-connected back disability.  In May 2011, the Veteran was awarded Social Security Administration (SSA) disability benefits, in part, for his low back disability.  In February 2016, the Veteran filed a claim for increased compensation based on unemployability related to his service-connected back disability.  As such, a TDIU claim has been raised by the record and is properly under the Board's jurisdiction.  See Rice, supra. 

The issue entitlement to a TDIU is inextricably intertwined with the low back disability, respiratory condition and sinusitis issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The Board notes that the Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b). The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation, to particularly include private medical records received in March 2010 from Dr. N. Baez Rios.  On remand, the AOJ should take the opportunity to review the Veteran's claims file and translate this and any other pertinent document(s) from Spanish into English in order to facilitate review of the record by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter explaining how to establish entitlement to service connection for a respiratory condition, including respiratory condition, including bronchitis, bronchial asthma, and allergic rhinitis on a secondary basis, pursuant to 38 C.F.R. § 3.310.

2.  Undertake appropriate action to develop evidence of the Veteran's claimed asbestos exposure before, during, and after service-consistent with VBA Manual guidelines and Dyment v. West, 13 Vet. App. 141 (1999).  Such should specifically include seeking information as to whether the Veteran's service-related job duties, assignments, or living situation involved being in the vicinity of or working with or near asbestos.

3.  Review the claims file, and translate from Spanish into English the private medical records from Dr. N. Baes Rios received in March 2010 and any other relevant Spanish documents of record, including any records associated with the claims file on development.

4.  Obtain from the San Juan VAMC (and any associated facility (ies)) all relevant, outstanding records of evaluation and/or treatment of the Veteran dated since May 2015.  Follow the procedures of 38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file. 

5.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, including current records regarding treatment for sinusitis and his low back disability, complete treatment records from Dr. N. Baez Rios leading up to the Veteran's left knee arthroscopy in 2009, as well as any treatment records regarding the Veteran's respiratory and left knee disabilities since his discharge from active service in August 1996 and July 2003 to the present. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

6.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  After the foregoing development has been completed to the extent possible, arrange for the Veteran to undergo a VA examination with an appropriate medical professional regarding his left knee disability.  

All indicated studies must be conducted, and all findings must be reported in detail. 

The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand was reviewed in connection with this examination.  The examiner must:

a) clearly identify any current left knee disabilities currently present, or validly diagnosed at any point pertinent to the claim for service connection on appeal (even if currently asymptomatic or resolved).

b) With respect to each such diagnosed disability, the examiner should provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service (including documented in-service treatment for left knee pain in July 1993), or is otherwise medically-related to service.

In offering any opinion, the examiner must consider the full record, to include service treatment records, post service treatment records, and the Veteran's lay statements concerning pertinent symptomatology.  The examiner should provide a detailed rationale for any opinion provided. 

8.  After the foregoing development has been completed to the extent possible, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the May 2012 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.  The examiner should:

a) clearly identify any current respiratory disability(ies), to include bronchitis, bronchial asthma, and allergic rhinitis, currently present, or validly diagnosed at any point pertinent to the claim for service connection on appeal (even if currently asymptomatic or resolved).

b) With respect to each such diagnosed disability, the examiner should provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service (including documented in-service treatment for pneumonia, bronchitis, and multiple upper respiratory infections), or is otherwise medically-related to service, to include as a result of malaria medication, chemical products such as pepper spray, and possible asbestos exposure from working in a JP-5 fuel purifying room environment onboard of a Navy ship.  The examiner should comment on the July 1996 report of medical assessment, in which a healthcare provider noted that the Veteran had chronic sinus drainage and his allergies were exacerbated during "ship life".

c) With respect to any current respiratory disorder, including bronchitis, bronchial asthma, and allergic rhinitis, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current respiratory disorder has been caused or aggravated by his service-connected sinusitis.  The examiner must comment on VA treatment records dated in May 2013 that revealed that the Veteran was seen in the emergency room for acute sinusitis and bronchitis with evidence of exacerbated bronchial asthma.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.
In offering any opinion, the examiner must consider the full record, to include service treatment records, post service treatment records, and the Veteran's lay statements concerning pertinent symptomatology.  The examiner should provide a detailed rationale for any opinion provided. 

9.  After the foregoing development has been completed to the extent possible, arrange for the Veteran to undergo a VA examination with an appropriate medical professional to determine the current severity of his service-connected sinusitis with left maxillary sinus cyst.  All indicated studies must be conducted, and all findings must be reported in detail. 

The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand was reviewed in connection with this examination. 

To the extent feasible, the examiner should report on the progress of the Veteran's service-connected disability during the course of the appeal period, from January 2011 to present. 

a) The examiner should document the number of "non-incapacitating" episodes of sinusitis that the Veteran experiences per year, defined as an episode of sinusitis characterized by headaches, pain, and crusting or purulent discharge. 

b) The examiner should document the number of "incapacitating" episodes of sinusitis that the Veteran experiences per year, defined as an episode of sinusitis requiring prolonged (four to six weeks) antibiotic treatment and bed rest and treatment by a physician.

The examiner must comment on May 2013 and December 2014 VA treatment records reflecting emergent care and requiring antibiotics for sinusitis.  The examiner must also consider the Veteran's statements regarding incapacitating and non-incapacitating episodes.  The examiner must provide a rationale for any provided opinion.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

10.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his spine.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, were reviewed in connection with this examination and address each of the following:

a) after examining the Veteran, and conducting any studies and/or tests deemed necessary, fully describe all symptomatology and functional deficits associated with the Veteran's service-connected low back disability, to include lumbar strain and mild degenerative discogenic and osteoarthritic changes at L4 and L5;

b) conduct range of motion studies on the low back, including a description of the degree at which pain begins, if any;  

c) document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should document all objective evidence of such impairments, including spasm and muscle atrophy.  If feasible, portray these factors in terms of degrees of additional loss in range of motion.  To the extent possible, discuss the frequency and severity of flare-ups of symptoms.  

d) state whether the Veteran has intervertebral disc syndrome (IVDS) of the lumbar spine, and if so, document the number of weeks, if any, over the course of a year, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician; and

e) identify all neurologic manifestations of the Veteran's service-connected back disorder, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction. 

Further, for any neurological impairment found to be associated with the service-connected low back disability, the examiner is asked to: 

(i) identify the specific nerve(s) so affected or seemingly affected, and

(ii) indicate the degree of paralysis (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis) of the affected nerves.

The examiner should discuss the medical significance, if any, of the July 2008 service treatment records showing complaints of lower back pain radiating into the right hip; August 2009 correspondence from Dr. D. Ramirez Lugo noting that the Veteran suffered from major pain, tingling, numbness and weakness in both legs, increased fatigability and discomfort, and incapacitating episodes; January 2010 treatment records from Dr. H. Vargas Soto and the Vargas Spine Institute showing muscle spasms; and August 2011 VA treatment records documenting complaints of pain radiating down to the buttock or to the post knee.

f) The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected lumbosacral disability precludes him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

A complete rationale for all opinions expressed must be provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

11.  If, after completion of instructions above, there is evidence that the Veteran's service-connected disabilities preclude gainful employment and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) for any portion of the appeal period, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b).

12.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority is warranted.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


